UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 19-1391



                        AARON EDMONDS TYSON, Appellant

                                            v.

                       SUPERINTENDENT HOUTZDALE SCI;
                      ATTORNEY GENERAL PENNSYLVANIA

                            (M.D. Pa. Civ. No. 3:13-cv-02609)



                                        ORDER



Present:      JORDAN, RESTREPO, and GREENBERG, Circuit Judges



      To correct a typographical error in footnote 8 of the precedential opinion filed on
September 23, 2020, that opinion is VACATED and an amended opinion is filed
contemporaneously with this order. This order does not alter the judgment filed on
September 23, 2020. That judgment remains in full force and effect.


                                         By the Court,

                                         s/ L. Felipe Restrepo
                                         Circuit Judge

Dated: September 24, 2020
Lmr/cc: Michael Wiseman
Mark S. Matthews